         Case 3:14-cr-00175-WHA Document 1110 Filed 10/30/19 Page 1 of 5




1    JENNER & BLOCK LLP
        Reid J. Schar (pro hac vice)
2       RSchar@jenner.com
        353 N. Clark Street
3
        Chicago, IL 60654-3456
4    Telephone: +1 312 222 9350
     Facsimile: +1 312 527 0484
5
     CLARENCE DYER & COHEN LLP
6       Kate Dyer (Bar No. 171891)
        kdyer@clarencedyer.com
7
        899 Ellis Street
8       San Francisco, CA 94109-7807
     Telephone: +1 415 749 1800
9    Facsimile: +1 415 749 1694

10   CRAVATH, SWAINE & MOORE LLP
        Kevin J. Orsini (pro hac vice)
11      korsini@cravath.com
12      825 8th Avenue
        New York, NY 10019
13   Telephone:    +1 212 474 1000
     Facsimile:    +1 212 474 3700
14
     Attorneys for Defendant PACIFIC GAS AND ELECTRIC
15   COMPANY
16
                                 UNITED STATES DISTRICT COURT
17                              NORTHERN DISTRICT OF CALIFORNIA
                                    SAN FRANCISCO DIVISION
18

19
     UNITED STATES OF AMERICA,                               Case No. 14-CR-00175-WHA
20
                                  Plaintiff,                 RESPONSE TO REQUEST FOR
21                                                           INFORMATION ON PSPS
22          v.                                               Judge: Hon. William Alsup
23
     PACIFIC GAS AND ELECTRIC COMPANY,
24
                                  Defendant.
25

26                 Defendant Pacific Gas and Electric Company (“PG&E”) respectfully submits this

27   response to the Court’s October 14, 2019 request for information on the Public Safety Power Shutoff

28   that occurred from October 9 to October 12, 2019 (the “October 9-12 PSPS”). Specifically, the
                                                     1
                             RESPONSE TO REQUEST FOR INFORMATION ON PSPS
                                        Case No. 14-CR-00175-WHA
         Case 3:14-cr-00175-WHA Document 1110 Filed 10/30/19 Page 2 of 5




1    Court requested that PG&E indicate how many trees and limbs fell or blew onto the deenergized

2    lines as well as the number of infrastructure failures identified during the post-PSPS patrols and, for

3    each, how many of those tree or branch strikes or infrastructure failures likely would have caused

4    arcing had the lines been energized. PG&E provides that information below.

5                    As an initial matter, PG&E wants to acknowledge the hardship that the October 9-12

6    PSPS as well as ongoing PSPS events have caused for the millions of people affected, and assures

7    the Court that it intends to continue working with all key stakeholders to minimize, to the extent

8    possible, the hardship caused by these PSPS events. In addition, PG&E notes that the information
9    provided herein was collected in connection with the patrols that PG&E conducted of the 25,000 line
10   miles that were included in the October 9-12 PSPS. These patrols were conducted to assess whether
11   the lines were safe to re-energize, including whether line or equipment repairs were necessary before
12   the lines could be re-energized. PG&E also notes that its ability to provide the Court with
13   information about how many line strikes (from trees, branches or infrastructure failures) would have
14   caused arcing involves some amount of speculation and is based on PG&E’s best view based on
15   factors such as the vegetation’s location and the damage the vegetation or infrastructure failure
16   appears to have caused.
17                   Against that background, with respect to the tree or limb strikes, PG&E identified 74
18   instances of vegetation damage that appear to have occurred during the October 9-12 PSPS (e.g., a

19   tree branch laying across a power line). 1 PG&E’s current information with respect to these 74

20   instances is that:

21                        •   44 instances of vegetation damage likely would have caused arcing if the lines

22                            had been energized based on PG&E’s assessment of whether the vegetation

23
         1
24         During the post-PSPS patrols, PG&E identified vegetation issues that may have pre-dated the
     October 9-12 PSPS (e.g., vegetation that was within the applicable clearance zones). These issues
25   are not included as part of the 74 instances of vegetation damage discussed above. PG&E addressed
     each of these issues prior to re-energizing its lines. PG&E’s information about these issues is
26   preliminary, but it will provide additional information to the Court once it is available. PG&E notes,
     however, that it may be delayed in doing so in view of the ongoing PSPS events, which require
27
     significant resources to ensure the timeliness of decision-making, the re-energization of power lines
28   and that customers get the support they need before, during and after the shutdowns.
                                                        2
                                RESPONSE TO REQUEST FOR INFORMATION ON PSPS
                                           Case No. 14-CR-00175-WHA
         Case 3:14-cr-00175-WHA Document 1110 Filed 10/30/19 Page 3 of 5




1                           was contacting or had contacted the conductor (e.g., a tree branch is laying on

2                           two phases of a conductor);

3                       •   25 instances of vegetation damage likely would not have caused arcing (e.g.,

4                           the conductor was insulated); and

5                       •   with respect to 5 instances of vegetation damage, PG&E is unable to

6                           determine whether arcing likely would have occurred.

7    Each of the 44 locations where vegetation damage occurred that likely would have caused arcing is

8    identified by county and coordinates on Exhibit A, attached herewith. Exhibit A also includes
9    information regarding the date of the most recent vegetation management work at each of the
10   locations where arcing likely would have occurred.
11                  PG&E identified 41 instances of damage to its infrastructure that appear to have been
12   caused by extreme wind and/or other fire conditions present during the October 9-12 PSPS (e.g., a
13   broken tie wire (the equipment connecting the insulator to the conductor)). 2 PG&E’s current
14   information with respect to these 41 instances is that:

15                      •   12 instances of infrastructure damage likely would have caused arcing based

16                          on PG&E’s assessment of the location of the damaged equipment (e.g., two

17                          phases of conductor made contact);

18                      •   26 instances of infrastructure damage likely would not have caused arcing

19                          (e.g., the conductor was insulated) ; and

20

21

22       2
           During the post-PSPS patrols, PG&E identified equipment issues that may have pre-dated the
     October 9-12 PSPS (e.g., a crack in a cross arm that may not have been caused by extreme wind).
23
     PG&E also identified two instances of damage to infrastructure that is owned and operated by third
24   parties. These issues are not included as part of the 41 instances of infrastructure damage discussed
     above. PG&E addressed each of these issues prior to re-energizing its lines. PG&E’s information
25   about these issues is preliminary, but it will provide additional information to the Court once it is
     available. PG&E notes, however, that it may be delayed in doing so in view of the ongoing PSPS
26   events, which require significant resources to ensure the timeliness of decision-making, the re-
     energization of power lines and that customers get the support they need before, during and after the
27
     shutdowns.
28
                                                      3
                              RESPONSE TO REQUEST FOR INFORMATION ON PSPS
                                         Case No. 14-CR-00175-WHA
         Case 3:14-cr-00175-WHA Document 1110 Filed 10/30/19 Page 4 of 5




1                       •   with respect to 3 instances of infrastructure damage, PG&E is unable to

2                           determine whether arcing likely would have occurred.

3    Each of the 12 locations where infrastructure damage occurred that likely would have caused arcing

4    is identified by county and coordinates on Exhibit B, attached herewith. Exhibit B also includes

5    information regarding the date of the most recent inspection or patrol of the equipment at each of the

6    12 locations where arcing likely would have occurred. 3

7

8
                                                                   Respectfully Submitted,
9

10    Dated: October 30, 2019                                      JENNER & BLOCK LLP

11

12                                                             By:    /s/ Reid J. Schar
                                                                     Reid J. Schar (pro hac vice)
13

14                                                                 CRAVATH, SWAINE & MOORE LLP

15

16                                                             By:    /s/ Kevin J. Orsini
                                                                     Kevin J. Orsini (pro hac vice)
17

18

19

20

21
         3
           A patrol is a simple, visual inspection of applicable overhead and underground facilities to
22
     identify obvious structural problems and hazards. Distribution patrols must be performed annually
23   in urban areas, and every other year in rural areas, unless the area has been inspected in that year. All
     transmission line facilities are patrolled annually, but a detailed inspection (described below) may
24   supplant an annual patrol if performed that year. A patrol of overhead lines may be performed by
     walking, driving or helicopter.
25
          An inspection is a careful examination of individual components, structures and equipment
26   through visual observation, and/or routine diagnostic tests in order to identify abnormal conditions
     that adversely impact safety or reliability. PG&E performs inspections of distribution lines every
27
     five years. For transmission facilities, detailed inspection frequencies vary depending on voltage,
28   structure type (wood or steel), and foundation location relative to Bay waters.
                                                      4
                              RESPONSE TO REQUEST FOR INFORMATION ON PSPS
                                         Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1110 Filed 10/30/19 Page 5 of 5




1                                                CLARENCE DYER & COHEN LLP
2

3                                             By:    /s/ Kate Dyer
                                                    Kate Dyer (Bar No. 171891)
4

5                                             Attorneys for Defendant PACIFIC GAS
6                                             AND ELECTRIC COMPANY

7

8
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            5
                    RESPONSE TO REQUEST FOR INFORMATION ON PSPS
                               Case No. 14-CR-00175-WHA
